        Case 2:19-cr-00175-JCM-BNW Document 61 Filed 07/01/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Francisco Vasquez

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00175-JCM-BNW
11                  Plaintiff,                            STIPULATION TO CONTINUE
12                                                        SENTENCING HEARING
            v.
                                                          (Third Request)
13   FRANCISCO VASQUEZ,
14                  Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17   Acting United States Attorney, and Joshua Brister, Assistant United States Attorney, counsel
18   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19   Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for Francisco Vasquez,
20   that the Sentencing Hearing currently scheduled on July 9, 2021 at 10:30 a.m., be vacated and
21   continued to August 13, 2021 at 11:00 a.m.
22          The Stipulation is entered into for the following reasons:
23          1.      Counsel for the defendant will be out of the jurisdiction on July 9, 2021, the
24   current date set for sentencing. Defense counsel has been involved in this case since July 19,
25   2019, and for the sake of continuity would like to represent Mr. Vasquez at sentencing. For
26   this reason, counsel requests a brief continuance.
       Case 2:19-cr-00175-JCM-BNW Document 61 Filed 07/01/21 Page 2 of 3




 1        2.      The defendant is incarcerated and does not object to the continuance.
 2        3.      The parties agree to the continuance.
 3        This is the third stipulation to continue filed herein.
 4        DATED this 1st day of July 2021.
 5   RENE L. VALLADARES                              CHRISTOPHER CHIOU
     Federal Public Defender                         Acting United States Attorney
 6
 7      /s/ Nisha Brooks-Whittington                    /s/ Joshua Brister
     By_____________________________                 By_____________________________
 8
     NISHA BROOKS-WHITTINGTON                        JOSHUA BRISTER
 9   Assistant Federal Public Defender               Assistant United States Attorney

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:19-cr-00175-JCM-BNW Document 61 Filed 07/01/21 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00175-JCM-BNW
 4
                  Plaintiff,                         ORDER
 5
            v.
 6
     FRANCISCO VASQUEZ,
 7
                  Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Friday,
11   July 9, 2021 at 10:30 a.m., be vacated and continued to August 13, 2021 at the hour of
12   11:00 a.m.
13
                  July____
            DATED this 2, 2021.
                           day of July 2021.
14
                                                                          ___
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
